DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires, “wherein the particles are substantially cubic shaped such that the particles exhibit, in SEM images, 4 sides having substantially the same length and are such that the adjacent sides of these 4 sides form an angle between 88° and 92°,” which renders the claim indefinite for three reasons. 
First, it is unclear what is being claimed by requiring “4 sides” and in particular if the “sides” referred to are the faces of a cube or the edges of a cube. Therefore, the relationships of the four sides required by the claim (length and angle between) are unclear because it is unclear if these relationships are between the faces of the cubic-shape or some of the edges. Further, only four sides are required, but a cubic shape has six sides (faces) by definition. 
Second, “substantially cubic-shaped” is a relative term and it is unclear to what extent a shape must represent a cube in order to be considered “cubic-shaped”. The claim requires the lengths are substantially the same and requires an angle between sides of 88-92°. Since “substantially the same length” is indefinite, this recitation does not clear up the indefiniteness issue (see below). Also, since only 4 sides are required to have an angle between them of 88-92°, a shape containing more then 6 sides is encompassed by the claim. It would be unclear if, for instance, a geometry having 7 sides with four sides meeting the angle limitation and side length limitation would be considered to be “substantially cubic-shaped”.
Third, “substantially the same length” is a relative term and it is unclear from the specification or the claim how close the lengths must be to be considered to be “substantially the same length”. Also, it is unclear to what length the claim is referring. The length refers to  the length of a side. If the side is intended to be referring to a “face” of the cubic-shape, it is unclear to which length of the side the claim refers (since a rectangular face would have four edge lengths plus diagonals, etc.).  
Claims 3-15 are rejected based on their dependence on claim 1. 

Response to Arguments
	The previous 103 rejection using the references WO2015/091495 and WO2015/197656 are withdrawn because the references do not teach or suggest particles having 4 adjacent sides with angles between them of 88-92° as required by the instant claims. 
Applicant's arguments regarding the 112(b) rejection have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would be able to understand the term “substantially cubic-shaped” because it is defined by the phrase, “such that the particles exhibit, in SEM images, 4 sides having substantially the same length and are such that the adjacent sides of these 4 sides form an angle between 88° and 92°.” This is unpersuasive because the phrase referred to as defining “substantially cubic shaped” is indefinite in itself as outlined in detail in the 112(b) rejection above. 
Applicant points to Merriam-Webster’s definition of “substantial” and “cubic”. However, this does not provide any clarity to the claim because there the definition does not provide an objective standard from which to judge whether or not a geometry in questions meets the limitation “substantially cubic-shaped”. The definitions merely restate the relative terms in other words. 
Applicant is invited to schedule an interview with the examiner to discuss possible claim amendments which would lead to the withdrawal of the 112(b) rejections. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736